 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20. Page 1 of 10

 

 

    
 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: [a+
EASES Sie ERG ALT NG KEE A mE a DATE FILED: /~
COMMODITY FUTURES TRADING COMMISSION, : ae J

 

 

Plaintiff,
18 Civ. 8914 (VM)

- against -

DECISION AND ORDER
TFS-ICAP, LLC, et al.,
Defendants.
VICTOR MARRERO, United States District Judge.

Plaintiff Commodity Futures Trading Commission (“CFTC” or the
“Commission”) brings this action against defendants TFS-ICAP, LLC,
TFS-ICAP Ltd. (together with TFS-ICAP, LLC, “TFS-ICAP” or the
“Corporate Defendants”), Ian Dibb (“Dibb”), and Jeremy Woolfenden
(“Woolfenden,” and together with Dibb, the “Individual Defendants”)
(collectively, “Defendants”). The complaint alleges violations of
the Commodity Exchange Act, 7 U.S.C. § 1 et seq. (the “Act”) and
associated Commission regulations. (See “Complaint,” Dkt. No. 5,
WI 151-85.)

Before the Court are the pre-motion letters submitted by the
Corporate Defendants seeking leave to file a motion to dismiss the
Complaint. The Court construes such letters as a motion by TFS-
ICAP to dismiss the Complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure (“Rule 12(b) (6)”) (the “Motion”) .1

For the reasons set forth below, the Motion is DENIED.

 

1 Kapitalforeningen Legernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 2 of 10

Ei, BACKGROUND?

Consistent with the Court’s Individual Practices, on November
27, 2018, counsel for TFS-ICAP wrote to the CFTC regarding an
anticipated motion to dismiss the Complaint.? (“November 27
Letter,” Dkt. No. 24.) TFS-ICAP makes four main arguments. The
first of these relates to timing: TFS-ICAP argues that the CFTC
lacks authority over swap activity that occurred before October
12, 2012, when the final rule defining the term “swap” went into
effect. (Id. at 1.) Furthermore, TFS-ICAP contends that the CFTC
may not pursue a failure to supervise claim against TFS-ICAP, LLC
for conduct that occurred before January 4, 2013, when it first
registered as an Introducing Broker (“IB”). Second, with respect
to TFS-ICAP, Ltd., the November 27 Letter states that the Complaint
fails to allege facts showing that its communications with non-
U.S. market participants had a “direct and significant connection
with activities in, or effect on, commerce of the United States,”
as required by Section 2(i) of the Act, 7 U.S.C. Section 2(i)

(“Section 2(1i)”). (November 27 Letter at 1-2 (quoting Section

 

* The Court assumes the parties’ familiarity with the facts and procedural
history of this case and refers to its recently issued decision in this
proceeding, which summarizes the Complaint. See Commodity Futures Trading
Comm’n v. TFS-ICAP, LLC, No. 18 Civ. 8914, 2019 WL 6170636 (S.D.N.Y. Nov.
19, 2019) (“Woolfenden Order”).

3 The Court also received pre-motion letter exchanges from the Individual
Defendants. Those letter exchanges also contemplated a motion to dismiss
the Complaint. On November 20, 2019, the Court denied the motion so deemed
by the Court as filed by Woolfenden to dismiss the Complaint pursuant to
Federal Rule of Civil Procedure 12(b) (2). Woolfenden Order, 2019 WL
6170636, at *12. On January 7, 2020, the Court denied the motion so deemed
by the Court as filed by Dibb to dismiss the Complaint pursuant to Rule
12(b) (6). Commodity Futures Trading Comm’n v. TFS-ICAP, LLC, No. 18 Civ.
8914, 2020 WL 70940, at *4 (S.D.N.Y. Jan. 7, 2020) (“Dibb Order”).

2

 

 

 

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 3 of 10

2(i)).) TFS-ICAP’s third argument for dismissal is that the
Complaint fails to plead fraud with particularity pursuant to Rules
8(a) and 9(b) of the Federal Rules of Civil Procedure (“Rule 8(a)”
and “Rule 9(b)”), because it improperly groups defendants together,
fails to allege the specifics of the allegedly fraudulent
misconduct, and is otherwise vague. (November 27 Letter at 2-3.)
Last, the Corporate Defendants assert that the CFTC fails to allege
that the purportedly false communications were made “in connection
with” a swap and were material, as required by the Act. (Id. at
3.)

By letter dated December 4, 2018, the CFTC responded to the
November 27 Letter. (See “December 4 Letter,” Dkt. No. 28.) The
CFTC argues, first, that the Complaint explicitly defines the
charging period for the alleged violations as following the
effective date of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Pub. L. 111-203, 124 Stat. 1376 (‘“Dodd-
Frank”), and in any event alleges misconduct in 2013, 2014, and
2015; the CFTC further disputes that it may not pursue a failure
to supervise claim for conduct that occurred before TFS-ICAP LLC
registered as an IB. (Id. at 1-2.) The CFTC next notes that it does
not seek relief from TFS-ICAP Ltd. for communications with non-
U.S. market participants that have no nexus with the United States.
(Id. at 2.) Third, the CFTC contends that the Complaint does not
improperly group the Corporate Defendants together. (Id.) Fourth,

the CFTC urges the Court to reject the Corporate Defendants’

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 4 of 10

arguments pursuant to Rules 8(a) and 9(b) regarding the specificity
of the Complaint, and points to allegations that, in their view,
satisfy Rules 8(a) and 9(b). Last, the CFTC disagrees with TFS-
ICAP’s view that the Complaint does not sufficiently allege that
the fraudulent conduct was “in connection with” a swap or was
Material, (ld. at 3.)

By letter dated December 17, 2018, TFS-ICAP alerted the Court
that its letter exchange with the CFTC had not resolved their
disputes regarding what the Corporate Defendants believed to be
deficiencies in the Complaint. (See “December 17 Letter,” Dkt. No.
32.) TFS-ICAP reiterated its belief that a motion to dismiss
pursuant to Rule 12(b)(6) was warranted. The December 17 Letter
narrowed the parties’ areas of disagreement to three issues: (1)
whether the CFTC may assert claims for swap activity that occurred
before October 12, 2012, pursuant to Sections 4b(a) (2) and 4c(a) (1)
of the Act, 7 U.S.C. Sections 6b, 6c (“Section 4b(a)(2)” and
“Section 4c(a)(1)”) and 17 C.F.R. Section 166.3 (“Regulation
166.3”); (2) whether the Complaint does not satisfy Section 2(i)
insofar as it fails to show that TFS-ICAP Ltd.’s communications
with non-U.S. market participants had a direct and significant
connection with activities in, or effect on, U.S. commerce; and
(3) whether the Complaint fails to satisfy the particularity
requirements of Rule 9(b) and the pleading requirements of Rule

8(a). TFS-ICAP noted that while it was only requesting resolution

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 5 of 10

of these three issues, it did not waive any of the other arguments
made in its November 27 Letter. (December 17 Letter at 1.)

The Court held a telephone conference with counsel for the
Corporate Defendants and counsel for Dibb on April 4, 2019 (the
“April 4 Telephone Conference”). (See Dkt. Minute Entry dated
4/4/2019.) During the April 4 Telephone Conference, the Court
indicated to the parties its preliminary view that the Complaint
alleges sufficient facts to survive a Rule 12(b) (6) motion to
dismiss. The Court invited additional letter-briefing from Dibb
regarding his arguments for dismissal of Count III of the
Complaint, and the Court also afforded the CFTC an opportunity to
respond to Dibb’s supplemental letter. Following the submission of
these letters, the Court denied Dibb’s motion to dismiss Count III
of the Complaint. Dibb Order, 2020 WL 70940, at *4.

Given the detailed and extensive letter exchange between the
CFTC and the Corporate Defendants, and with the benefit of
additional briefing between the CFTC and the Individual Defendants,
the Court now construes the November 27 Letter and the December 18
Letter from TFS-ICAP as a motion to dismiss the Complaint pursuant
to Rule 12(b) (6) for failure to state a claim.

Il: LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 6 of 10

570 (2007)). This standard is met “when the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”
Id. A complaint should be dismissed if the plaintiff has not offered
factual allegations sufficient to render the claims facially
plausible. See id. However, a court should not dismiss a complaint
for failure to state a claim if the factual allegations
sufficiently “raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555.

In resolving a Rule 12(b) (6) motion, the Court’s task is “to
assess the legal feasibility of the complaint, not to assay the
weight of the evidence which might be offered in support thereof.”

In re Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566, 574

 

(S.D.N.Y. 2005) (internal quotation marks omitted), aff’d sub nom.

 

Tenney v. Credit Suisse First Boston Corp., No. 05 Civ. 3430, 2006

 

WL 1423785 (2d Cir. May 19, 2006); accord In re MF Glob. Holdings

 

itd. Sec. Litig., 982 F. Supp, 20.277, 302. (S.D:N.¥: 2023). In this
context, the Court must draw reasonable inferences in favor of the

non-moving party. See Chambers v. Time Warner, Inc., 282 F.3d 147,

 

152 (2d Cir. 2002). However, the requirement that a court accept
the factual allegations in the claim as true does not extend to
legal conclusions. See Igbal, 556 U.S. at 678.
III. DISCUSSION
The Court denies the Motion because the three issues raised

by TFS-ICAP in its December 17 Letter do not warrant dismissal.

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 7 of 10

The first issue raised by TFS-ICAP relates to the timing of
the allegations in the Complaint. TFS-ICAP argues that the CFTC
may not pursue claims based on conduct that occurred before October
12, 2012, at least with respect to Counts I, III, and IV, alleging
violations of Sections 4b(a) (2) and 4c(a) (1) and Regulation 166.3.
As the CFTC notes in its December 4 Letter, it is not seeking
relief for conduct that pre-dates the effective date of the
pertinent laws. That is how the Complaint defines the “Charging
Period”: the time from 2012 through August 2015, “following the
effective. date of « « « Dodd-Frank .. ; .; and. tts. related
regulations.” (Complaint { 7.) Even assuming, for the sake of
argument, that the CFTC may not seek relief for swap activities
that violated Dodd-Frank provisions that refer to the term “swap”
but occurred before the definition of swap was promulgated, that
argument would not be dispositive of any Count because -- as the
CFTC notes -- the Complaint contains “myriad allegations of
misconduct in 2013, 2014, and 2015.” (December 4 Letter at 1; see
also, e.g., Complaint If] 82-85, 87-93, 95-102, 104-106.) The Court
sees no reason to discount the CFTC’s representation to the Court
that it “does not seek relief for any conduct that pre-dates CFTC
authority” (December 4 Letter at 1), nor any reason to disregard
the context that can be gleaned from allegations that pre-date the

Charging Period. E.g., Brinkley-Obu v. Hughes Training, Inc., 36

 

F.3d 336, 354 (4th Cir. 1994) (“Although these incidents occurred

prior to the limitations period, the evidence of a pattern or

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 8 of 10

practice that pre-dated the relevant charge period is relevant for
the limited purpose of inferring from it the continuation of the
practice into the limitations period.”).

TFS-ICAP’s second argument for dismissal is that the
Complaint fails to allege facts showing that TFS-ICAP Ltd.’s
communications with non-U.S. market participants had a “direct and
significant connection with activities in, or effect on, commerce
of the United States,” as required by Section 2(i). (December 17
Letter at 2 (quoting Section 2(i)).) The CFTC counters that “the
Complaint does not seek relief from [TFS-ICAP] Ltd. for
communications between its employees and  non-U.S. market
participants that have no nexus to the [United States].” (December
4 Letter at 2.) Instead, the CFTC’s requested relief as to TFS-
ICAP Ltd. addresses actions taken during the period when TFS-ICAP
Ltd. brokered FX options for U.S. clients. (Id.) For example,
Paragraph 84 of the Complaint alleges that from January to June of
2014, brokers on the London desk assisted in brokering Latin
American FX options for U.S. clients. As alleged in Paragraphs 90
through 92, London-based brokers printed trades while brokering
Latin American FX options for New York-based clients, such as on
April 24, 2014. The Court is satisfied with the CFTC’s explanation
of the limits of the relief it seeks from TFS-ICAP Ltd.

Third and last, TFS-ICAP argues that the Complaint does not
comply with Rules 8(a) and 9(b). This argument fails. The Complaint

complies with Rule 9(b) because it alleges specific occurrences of

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 9 of 10

flying prices and printing trades. For example, the allegations in
Paragraphs 87 through 89 include details regarding printed trades
on April 15, 2015, May 12, 2015, and duly 20, 2015. The allegation
in Paragraph 96 includes details regarding a flown price on April
4, 2014. Each of these allegations establishes who was acting, what
happened, when it happened, and how. These details provide
sufficient notice of the claim and enough information for the

Corporate Defendants to respond. See United States v. Wells Fargo

 

Bank, N.wA., 972 F. Supp. 2d 593, 615 (S.D.N.Y.. 2013) (“The purpose
of Rule 9(b)’s specificity requirement is to provide the defendant
with fair notice of a plaintiff’s claim and adequate information

to frame a response.” (internal quotation marks omitted)); see also

 

id. at 616 (approving of the use of representative samples of a
broader class of claims if the defendant will “be able to infer
with reasonable accuracy the precise claims at issue by examining
the . . . representative samples” (internal quotation marks
omitted)).

For similar reasons, and for the reasons stated in the Dibb
Order, the Court finds that the Complaint does not violate Rule
8(a) because it sufficiently sets forth the CFTC’s grounds for
believing it is entitled to relief. Both the allegations regarding
specific instances of flown prices and printed trades, described
above, along with more general descriptions of the alleged
misconduct (e.g., Complaint 77 41-61), are sufficient “to give fair

notice of a claim and the grounds upon which it rests.” Elektra

 

 
 

Case 1:18-cv-08914-VM Document 59 Filed 01/22/20 Page 10 of 10

Entm’t Grp., Inc. v. Barker, 551 F. Supp. 2d 234, 238 (S.D.N.Y.

 

2008) (internal quotation marks omitted).
IV. ORDER

Accordingly, for the reasons stated above, it is hereby

ORDERED that the motion so deemed by the Court as filed by
defendants TFS-ICAP LLC and TFS-ICAP Ltd. (together, “TFS-ICAP”)
(Dkt. Nos. 24 and 32) to dismiss the Complaint of plaintiff
Commodity Futures Trading Commission (Dkt. No. 5) pursuant to Rule
12(b) (6) of the Federal Rules of Civil Procedure is DENIED.
SO ORDERED.

Dated: New York, New York
21 January 2020

Marrero
West. Did

ee Vi

10

 

 
